Title: From George Washington to Matthew Ten Eyck, 16 November 1782
From: Washington, George
To: Ten Eyck, Matthew


                  
                     Gentlemen
                     Hurley 16th Novemr 1782
                  
                  I return you my thanks for this very flattering mark of your Esteem, and exceedingly regret that the duties of my station will permit me to make but so short a stay among a people from whom I have received the warmest proofs of regard and for whose Characters I entertain the highest respect.
                  It is peculiarly pleasing to me to find that my conduct has merited the approbation of my fellow Citizens—If my endeavours shall have contributed to the Freedom and Independence of my Country, that consideration will more than amply repay all my labors.
                  
               